Citation Nr: 0001907	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
psoriasis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to December 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to an increased evaluation in 
excess of 30 percent for psoriasis.


FINDINGS OF FACT

The veteran's service-connected psoriasis is currently 
manifested by constant  exfoliation, exudation, and constant 
itching over an extensive area, but without associated 
systemic or nervous manifestations, disfigurement, or and 
exceptionally repugnant appearance.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected psoriasis have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7816 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
treated for dermatitis on several occasions during active 
duty.  In an April 1971 RO decision, he was granted service 
connection and a noncompensable evaluation for dermatitis.  
In the years thereafter, his skin symptoms increased in 
severity.  In an October 1974 rating decision, the RO changed 
the skin disorder's rating diagnosis to psoriasis and granted 
the veteran a 10 percent evaluation.

The report of a June 1996 VA skin examination shows that the 
veteran had what was characterized by the evaluating 
physician as typical psoriatic outbreaks, manifested by thick 
scaling and mild erythema on the right elbow, the hairline of 
the scalp, the left ear, the naval, the buttocks, and the 
right anterior knee, all of which were deemed to be 
consistent with psoriatic changes.  The diagnosis was 
psoriasis.  On the basis of this examination, the RO issued a 
rating decision in June 1996 which awarded the veteran a 
rating increase, from 10 percent to 30 percent, for his 
service-connected skin disorder.

In December 1997, the veteran reopened his claim.  He 
submitted written correspondence in which he contended that 
he was entitled to an evaluation higher than 30 percent for 
psoriasis on the basis of worsening symptomatology.  Pursuant 
to this, he was examined by VA in January 1998.  The report 
of this skin examination shows that his psoriasis was located 
diffusely through his scalp and behind his ears, bilaterally.  
A 2-centimeter by 2-centimeter psoriatic patch was located on 
his right elbow.  The examiner also noted that there was a 
marked psoriatic outbreak on the veteran's umbilicus and at 
the cleft of his buttocks, which were the areas which 
appeared to be the most severely affected.  The examiner 
observed some ulceration and fissures in the umbilicus, with 
marked skin crusting.  Marked skin crusted was also observed 
at the cleft of the buttocks, but without significant 
ulceration or exfoliation.  The examiner concluded that, due 
to the locations of the veteran's psoriasis, his skin 
disorder was not exceptionally repugnant in appearance.  The 
diagnosis was moderately severe psoriatic outbreak with the 
most severe areas affected being at the umbilicus and the 
cleft of the buttocks, with psoriasis being diffusely present 
within the hairline of the scalp.

In written statement dated in June 1998, the veteran reported 
that he was unable to use cortisone and quinine medications 
which had been prescribed for his psoriasis because he was 
allergic to them.  

The transcript of a September 1998 RO hearing shows that the 
veteran expressed his general contention that his psoriasis 
had become worse, and that it warranted the assignment of a 
50 percent rating in accordance with the applicable rating 
schedule.  He reported that he used only Vaseline to treat 
his skin problem, as the psoriasis did not respond to 
specially medicated shampoos and topical skin medications.  
He testified that he experienced constant itching of the skin 
at his ears, scalp, right elbow, right knee, naval, and 
buttocks.  His also reported that the skin at these affected 
areas would slough off in scales and flakes, and that the 
skin of his buttocks and naval would crack, peel, and bleed 
constantly.  

The veteran described having constant scabbing at the 
affected areas of his skin and scalp.  He stated that 
although his thick hair hid most of his scalp lesions from 
view, his lesions in this area were very active and would 
always produce scabs which he would constantly pick from his 
hair.  He said that the scalp lesions were visible as white 
spots at the edges of his hairline.  He described them as 
being unsightly, making him self-conscious and embarrassed of 
his condition.  He admitted that he was unwilling to visit a 
professional barber to cut his hair out of concern that too 
much hair would be cut off, exposing his scalp lesions to 
full view.  Instead, he had his daughter trim his hair while 
keeping as much of it on to hide his scalp.  

The veteran described in detail how each day he would attempt 
to clean off as much of the loose skin, scales and scabs from 
his affected areas, using towels wrapped around scissor 
points to pick out loose naval skin, but that his itching 
symptoms  persisted and within a day he would be sloughing 
off skin tissue and crusted exudate from the same areas.  He 
reported that the floor area around his den chair at home 
would become covered with bits of sloughed skin and scabs as 
he habitually picked at his lesions because of their 
itchiness, and that he had to vacuum the floor of this room 
daily to remove them.




II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased evaluation in excess of 
30 percent for psoriasis is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran claims 
that a service-connected disability is more severely 
disabling than as rated, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained and 
that no further assistance to the veteran with respect to 
this claim is required to comply with 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

The veteran's service-connected psoriasis is evaluated on the 
basis of eczema.  38 C.F.R. § 4.118, Diagnostic Code 7816.  A 
noncompensable evaluation for eczema is warranted where the 
skin disorder is manifest by slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation is warranted where the skin 
disorder is manifest by exfoliation, exudation, or itching, 
if involving an exposed surface or an extensive area.  A 30 
percent rating is warranted where there is constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 50 
percent rating, which is the highest rating provided by the 
schedule, is warranted where the evidence demonstrates 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if the skin disorder is 
exceptionally repugnant.

VA examination of the veteran's skin in January 1998 revealed 
a history of psoriasis and shows that his psoriatic lesions 
were located in his scalp, behind both ears, on his right 
elbow, his umbilicus, and the cleft of his buttocks.  In the 
examining physician's judgment, the areas of the veteran's 
umbilicus and buttocks were the most adversely affected by 
psoriasis and the outbreak of psoriasis in these areas was 
described as marked.  The physician observed marked skin 
crusting, ulceration, and fissures in the umbilicus.  He also 
observed marked skin crusting at the cleft of the buttocks, 
but without significant ulceration or exfoliation.  Because 
of the locations of the veteran's psoriasis, it was the 
examiner's judgment that the veteran's skin disorder was not 
exceptionally repugnant in appearance and in his diagnosis 
the psoriasis was characterized as being a moderately severe 
outbreak.  No systemic or nervous manifestations associated 
with the psoriatic lesions were mentioned by the examiner or 
complained of by the veteran.  The veteran's manifestations, 
by his own statements, involve the skin only and his 
embarrassent at the lesions.  The examiner determined that 
the most severe areas of the veteran's body affected by his 
skin disorder were his umbilicus and the cleft of the 
buttocks, with psoriasis being diffused within the hairline 
of the scalp. 

Based on the above objective findings, and on the description 
of the veteran's skin disorder as presented by him at the RO 
hearing of September 1998, the Board concludes that the 
evidence does not indicate that an assignment of an 
evaluation higher than 30 percent is warranted for the 
veteran's service-connected psoriasis.  The regions of the 
veteran's body affected by psoriasis meets the definition of 
an "extensive area" as provided in the rating schedule for 
a 10 percent rating.  Additionally, the Board concedes that 
the psoriasis is manifest by persistent skin lesions and 
constant itching and exudation, as contemplated by the 
schedule for a 30 percent rating.  However, for a 50 percent 
rating to be assigned the evidence must demonstrate not only 
that there is ulceration or extensive exfoliation or crusting 
(which is clearly present), but that there is also systemic 
and nervous manifestations, or that the skin manifestations 
are exceptionally repugnant.  While the Board is not 
unsympathetic to the veteran's subjective self-perception of 
the severity of his skin disorder, it must give more 
probative weight towards the objective medical evidence which 
addresses his psoriasis.  The medical evidence does not 
characterize the veteran's psoriasis as having been 
manifested by lesions which are exceptionally repugnant and 
do not associate any systemic or nervous manifestations with 
these lesions.  The constellation of skin symptoms more 
closely approximates that criteria which are contemplated in 
the rating schedule for a 30 percent evaluation.  In view of 
these facts, the 30 percent evaluation currently assigned for 
the service-connected psoriasis is appropriate.  The 
veteran's claim for an increased rating must therefore be 
denied.


ORDER

An increased evaluation in excess of 30 percent for service-
connected psoriasis is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

